Citation Nr: 1515174	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-14 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, D.S.




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to April 1952 and from November 1952 to November 1955.  The Appellant is the Veteran's surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied the Veteran's claim for service connection for the cause of the Veteran's death.

Jurisdiction of this matter was transferred to the RO in Lincoln, Nebraska.

In March 2014, the Appellant provided testimony before the undersigned Veterans Law Judge at a hearing held at the Lincoln RO.  A transcript of the hearing has been associated with the claims folders.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.





FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in August 2010 of pneumonia that was due to a consequence of Parkinson's disease with significant contributions from prostate cancer, posttraumatic stress disorder (PTSD), bilateral cervical radiculopathy and degenerative disc disease of the lumbar spine.

2.  At the time of the Veteran's death, service-connection had been established for PTSD, bilateral cervical radiculopathy and degenerative disc disease of the lumbar spine

3.  The evidence of record reasonably shows that the cause of the Veteran's death was related to his service-connected disabilities.


CONCLUSION OF LAW

A disability incurred or aggravated in active service caused or substantially or materially contributed to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition to grant the claim for service connection for the cause of the Veteran's death; the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished.

Laws and Regulations

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disorder; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disorder and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death. See 38 C.F.R. § 3.312(a) (2014).

For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death, or be etiologically related.  See 38 C.F.R. § 3.312(b) (2014).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially to death.  It is not sufficient to show that it casually shared in producing death; rather it must be shown that there was a causal connection.  See 38 C.F.R. §3.312(c) (2014).  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See 38 C.F.R. § 3.312(c) (1) (2014); Lathan v. Brown, 7 Vet. App. 359 (1995).

The Board notes that it cannot make its own independent medical determinations, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

When examining clinicians are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual Background and Analysis

The Appellant is the Veteran's widow who is requesting entitlement to service connection for the cause of the Veteran's death.  The Veteran's Certificate of Death shows that he died in August 2010, and that the immediate cause of death was pneumonia.  Parkinson's disease was listed as a contributory cause of death.  The physician also indicated that stage IV prostate cancer with skull metastases was another significant condition (condition contributing to the death but not resulting in the underlying cause given).

However, in a March 2014 correspondence, the physician who completed the Death Certificate in August 2010 indicated that he had recently learned more of the Veteran's history.  He therefore amended his Death Certificate to add to the significant conditions of PTSD, bilateral cervical radiculopathy and degenerative disc disease of the lumbar spine.

At the time of his death, the Veteran was service connected for PTSD, bilateral cervical radiculopathy and degenerative disc disease of the lumbar spine.  His PTSD was rated 50 percent disabling, bilateral cervical radiculopathy was rated 60 percent disabling and his degenerative disc disease of the lumbar spine was rated as 40 percent disabling. 

The Board also notes that the Appellant contends that her husband's prostate cancer was the result of radiation exposure during his service.  Notably, evidence from the Defense Threat Reduction Agency (DTRA) establishes that the Veteran was a confirmed participant of Operation TEAPOT, conducted at the Nevada Test Site in 1955.  The Veteran therefore participated in a radiation risk activity, as defined by VA regulations, during service and is a radiation-exposed veteran.  However, prostate cancer is not among the listed diseases that may be presumptively service-connected if in radiation-exposed Veterans.

Regardless, after a review of all the evidence of record and when granting the Appellant the benefit of the doubt, the Board finds there is competent medical evidence of record to support a finding that the Veteran's service-connected disabilities substantially or materially contributed to the Veteran's death.

Notably, in his March 2014 correspondence, the physician who completed the Death Certificate in August 2010 amended his Death Certificate to add to the significant conditions of the Veteran's service-connected PTSD, bilateral cervical radiculopathy and degenerative disc disease of the lumbar spine.

Significantly, there are no negative opinions regarding conflicting opinions regarding the determinative issue of whether the Veteran's service-connected disabilities substantially or materially contributed to the Veteran's death.

Thus, the Board finds that a reasonable doubt exists as to the relationship between the Veteran's service-connected disabilities and his death, and this doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  Therefore, the Board finds that it is at least as likely as not that the Veteran's PTSD, bilateral cervical radiculopathy and degenerative disc disease of the lumbar spine, at the very least, contributed to the cause of the Veteran's death.  As such, service connection for cause of death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312.

Additionally, a remand for a new VA records review is not necessary because the evidence of record is sufficient to grant the Appellant's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, all doubt is resolved in favor of the Appellant, and service connection for the cause of the Veteran's death, is warranted.  See 38 U.S.C.A. § 5107(b).

The Board additionally notes that the Appellant was denied entitlement to dependency and indemnity (DIC) under 38 U.S.C.A. § 1318 in a September 2013 rating decision.  

In essence, 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide separate and alternative methods of obtaining VA DIC benefits.  See, generally, Green v. Brown, 10 Vet. App. 111, 114-5 (1997).

While the Appellant did not perfect an appeal in regard to this issue, the Board notes that regardless, the matter of the previous alternative claim of entitlement to DIC benefits under 38 U.S.C. § 1318 is rendered moot because the Board has granted service connection for the cause of the Veteran's death.  


ORDER


Entitlement to service connection for the cause of the Veteran's death is granted. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


